Citation Nr: 1806863	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-22 736		DATE
		

THE ISSUE

Entitlement to an effective date prior to March 18, 2010, for the award of service connection for anxiety disorder.


ORDER

Entitlement to an effective date prior to March 18, 2010, for the award of service connection for anxiety disorder is denied.


FINDINGS OF FACT

1.  The unappealed March 2008 rating decision that denied service connection for posttraumatic stress disorder (PTSD) became final.

2.  On March 18, 2010, VA received new and material evidence and reopened the Veteran's claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 2010, for the award of service connection for anxiety disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Veteran served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.



Law and Analysis

The Veteran contends that he should receive an earlier effective date for the award of service connection for anxiety disorder, essentially arguing that it should be based on the filing date of his originally denied claim for service connection for PTSD.  He contends that the only information that changed to cause the claim to be granted was his correction of misinformation he had originally provided concerning the dates of his stressor events.

The effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b) (2017).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 416-17 (1999).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In October 2007, the Veteran filed a claim for service connection for PTSD.  In November 2007, a copy of the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) was associated with the Veteran's claims file, which showed that he received the RVN Gallantry Cross with palm.  Military personnel records associated with the Veteran's claims file in December 2007 showed that the Veteran arrived in Vietnam in December 1968 and left in December 1969.  It was shown that the Veteran served in Counter Insurgency Operations in Vietnam from December 1968 to December 1969.  It was shown that, in October 1970, the Veteran was approved for the RVN Gallantry Cross with palm.

On his January 2008 statement in support of claim, the Veteran provided details of his in-service stressors, listing the incident dates as "1967 Nov" and "April 1980."

In March 2008, medical treatment records were associated with the Veteran's claims file showing that he had a diagnosis of PTSD.

In a March 2008 rating decision the RO denied service connection for PTSD.  The RO found that the available evidence was insufficient to confirm that the Veteran had actually engaged in combat or was a prisoner of war.  It was unable to corroborate the claimed stressors.  The RO noted that the dates provided for the two claimed stressor events were outside the dates of when the Veteran served in Vietnam.  The Veteran did not appeal, and the rating decision became final.

In March 2010, the Veteran filed a statement in support of claim stating that the correct dates for the stressor events were December 1968 and April 1969.  The claim was reopened.

The Veteran was afforded a VA examination in November 2010, during which the Veteran was diagnosed as having anxiety disorder no otherwise specified (subthreshold PTSD).  In the report the examiner stated that the stressor reported by the Veteran readily met the criterion for posttraumatic stressor and was a direct consequence of the Veteran's engagement in hostile military activity.  In February 2011, a medical opinion was provided that the Veteran's anxiety disorder was most likely caused by or a result of his military stressors.

In a March 2011 rating decision, the RO granted service connection for anxiety disorder, effective March 18, 2010.  The Veteran appealed the effective date in April 2011, arguing in effect that the only change in the evidence of record was his correction of the dates of his claimed stressor events.

In the October 2011 rating decision on appeal, the RO denied entitlement to an earlier effective date.  The RO pointed out that at the time of the March 2008 denial of the Veteran's claim, the record lacked a link between the Veteran's current disability and the in-service stressor.

During a May 2017 videoconference hearing, the Veteran testified that when he filled out his original claim information for in-service stressors he provided inaccurate information as to the dates of his combat service.  He stated that memory loss and difficulty with dates was a symptom of his service-connected anxiety disorder.  He also testified that he did not appeal the March 2008 rating decision because he was homeless.

The Board has considered whether any new and material evidence was added to the record prior to March 18, 2010, so as to entitle the Veteran to an earlier effective date.  See 38 C.F.R. § 3.156(a) (2017).  The Board finds that the first time the Veteran presented new and material evidence to reopen his denied PTSD claim was on March 18, 2010, and the Veteran does not contend otherwise.

Rather, the Veteran and his representative argue that his claim for service connection for PTSD could have been decided on the record in March 2008 because it was decided on the same record in March 2011.  It is argued that the evidence of the Veteran's Vietnam service as shown by his military personnel records and DD-214 was the same at the time of both decisions and, therefore, the combat stressor should have been conceded in March 2008.

The Board acknowledges the Veteran's viewpoint that the evidence of record upon which his claim was granted in March 2011 was the same as the evidence of record upon which his claim was denied in March 2008; but that is not the case.  When the RO decided the Veteran's claim in March 2008, there was medical evidence that the Veteran had been diagnosed has having PTSD.  There was not, however, any evidence that the Veteran's PTSD was related to military service.  It is not enough for there to be a current diagnosis of PTSD and a corroborated in-service stressor, there must also be a medical nexus between the two.  See 38 C.F.R. § 3.304(f) (2017).  This evidence was added to the record in November 2010 and February 2011.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the Board finds that the March 18, 2010, effective date for the award of service connection for anxiety disorder was proper as a matter of law.  As the law and not the facts are dispositive, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission





Department of Veterans Affairs


